On July 3, 1908, Jesse Ripley, doing business in Sapulpa, being indebted to the Creek Bank   Trust Company, plaintiff in error, in the sum of $1,441.19, executed to it a chattel mortgage on his stock of groceries, two mules, a delivery wagon, and a set of double harness, and on November 17, 1908, the same was duly filed with the register of deeds of Creek county as required by law. On November 21, 1908, after condition broken, the mortgaged property, together with his notes and fixtures, were turned over by Ripley to the mortgagee. Shortly thereafter, defendants in error sued the bank for the amount of their account, alleging that it had assumed the payment of the debt at the time of taking over the mortgaged property, which the bank denied. There was trial to a jury and judgment for plaintiffs before a justice of the peace, and later before the county court to which the case was appealed, and the bank brings the case here. There being evidence reasonably tending to support the verdict, the judgment of the trial court is affirmed.
There is no merit in the remaining assignments of error. *Page 697